Approval of Minutes of previous sitting
Mr President, thank you for making this statement on the occasion of the murder of the Russian journalist Anna Politkovskaya. Russia has become one of the deadliest countries for journalists, and her cruel death...
(The President cut off the speaker)
Mr Kelam, I am afraid I cannot give you the floor. Mr Kelam, I cannot give you the floor at this point. We are asking whether there are any comments concerning the Minutes. You will have the opportunity to express your views on this during the one-minute questions. For the moment, however, we are in the process of approving the Minutes.
Are there are any comments concerning the Minutes?
Mr President, I have a mandate, on behalf of the PPE-DE Group, to extend the topic of ...
(The President cut off the speaker)
This is not the right time, Mr Kelam. You can do it at another time, but I cannot give you the floor now. I am sorry, Mr Kelam. I am sorry. This is not the right time to speak on behalf of the groups. We are currently approving the Minutes.
With regard to the Minutes, are there any comments?
(FR) Mr President, if that presents a problem, then I myself am also presenting a problem. We are calling for a change to the agenda, in fact to an item of the agenda. That is all, and we would ask you to make the change straightaway.
Excuse me. It is very clear what the Minutes means in Spanish. It is extremely clear. We are talking about the approval of the Minutes, and I imagine that the interpreters are able to translate what we are talking about for you.
Do you have any comments with regard to the Minutes? If you do not, you will have the opportunity to speak about other items on the agenda later.
Mr President, I do not want to delay the proceedings, but Question Time at the last part-session was a shambles. I would ask you to ensure that it does not happen again. Question Time is being moved around far too often and Members are not being given the opportunity to do their duty.
(Applause)
Thank you very much. We shall try to ensure that it is not a shambles this time, at least in your judgment.
(The Minutes of the previous sitting were approved)